Citation Nr: 0100430	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  94-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
coccygodynia.

2. Entitlement to an effective date earlier than March 9, 
1993, for the assignment of a 20 percent evaluation for 
coccygodynia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to August 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted an increased rating, to 20 
percent, for arthralgia of the back, coccydynia, effective 
March 9, 1993.

In March 1996, the Board denied an evaluation in excess of 20 
percent for coccygodynia, and denied an effective date 
earlier than March 9, 1993, for the assignment of the 20 
percent evaluation for coccygodynia.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a February 1997 order, the Court granted a joint 
motion to remand the increased rating issue, vacating that 
part of the Board's decision and remanding for additional 
proceedings. The earlier effective date issue remained before 
the Court.  In a November 1997 memorandum decision, the Court 
vacated the Board's denial of an earlier effective date and 
remanded the issue for additional proceedings.

Thereafter, the case was remanded by the Board in December 
1997 for further development and for due process reasons.


REMAND

The Board notes that following its 1997 remand in this case, 
the RO issued a rating decision in July 2000 which, in 
essence, recharacterized the veteran's service-connected 
coccydynia as degenerative disc disease.  As a result of this 
decision, the Board believes that further action by the RO is 
needed prior to the Board's adjudication of the claims on 
appeal.

Since service connection for coccydynia has been in effect 
for more than 10 years, the grant of service connection is 
protected by law.  See 38 U.S.C.A. § 1159 (West 1991); 
38 C.F.R. § 3.957 (2000). 

Thus, the evidence indicates that two separate disabilities 
are involved.  The Board believes the RO should consider 
whether they should be rated separately.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following action:

The RO should review the record and 
determine:

a.  Whether the change in 
description of the disability is 
warranted or whether two separate 
disabilities should be rated.  Such 
determination should include 
consideration and analysis under 
38 C.F.R. §§ 3.105, 3.957 (2000); 
and

b.  Whether all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the 
processing of this case in light of 
the changes in the law, the RO 
should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as 
any pertinent formal or informal 
guidance that is subsequently 
provided by the Department, 
including, among others things, 
final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court 
decisions that are subsequently 
issued also should be considered; 
and  

c.  Whether the evidence warrants an 
increase in the pertinent rating(s) 
and whether an earlier effective 
date for the 20 percent rating for 
coccydynia is warranted.

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



